Opinión disidente emitida por el
Juez Asociado Señor Co-rrada Del Río.
Disentimos por entender que una parte demandante en una acción por difamación está requerida de identificar en la demanda cada uno de los artículos publicados, ya que cada uno de éstos constituye una causa de acción individual. Por eso somos del criterio de que las causas de acción que dimanan de los artículos no identificados en la demanda de la peticionaria están prescritas, y que la de-fensa de prescripción de ellas no fue renunciada por las partes recurridas, dada la fecha en que éstas advinieron al conocimiento de que la parte demandante peticionaria pre-tendía reclamar tales publicaciones como causas de acción en su contra.
La peticionaria, una fiscal que se desempeñaba como Directora del Centro Metropolitano de Investigaciones y Denuncias (C.E.M.I.D.), instó una demanda contra El Vo-cero de Puerto Rico, Inc. (en adelante El Vocero), Caribbean International News Corp., el Sr. Gaspar Roca, el Sr. José A. Purcell, la Sra. Martha Marrero de Ramos y la sociedad de gananciales de la cual ésta última es miembro. En la de-manda de 19 de junio de 1992 se alegó que, comenzando el 5 de noviembre de 1991, el periódico El Vocero imprimió en sus ejemplares una serie de artículos que difamaron a la peticionaria. Se alegó que en éstos se publicó que la Sra. Martha Marrero, quien era secretaria de la peticionaria, la había acusado de hostigarla sexualmente. La demanda ca-lificó los artículos como falsos; argüyó que éstos habían sido deliberadamente redactados con lenguaje parciali-zado, y sostuvo que el periódico demandado los había pu-blicado en grave menosprecio a la verdad.
*402Para la fecha de presentación de la demanda, ya El Vo-cero había publicado treinta y dos (32) artículos relaciona-dos a este asunto; sin embargo, la reclamación aludida sólo hizo referencia a diecinueve (19) de éstos. La demanda hace mención somera de los otros artículos, sin señalar sus fechas ni explicar, ni siquiera de la manera más general, sus fundamentos para argüir que ellos constituían publica-ciones difamatorias. La demanda nunca fue enmendada para hacer referencia concreta a estos trece (13) artículos, ni a otros diez (10) que fueron publicados por ese periódico en fechas posteriores a la fecha de presentación de la demanda.(1)
La tramitación del caso ante el tribunal de instancia conllevó un extenso descubrimiento de prueba en el que surgieron un número total de cuarenta y dos (42) artículos publicados. Tres (3) años después de la presentación de la demanda inicial, el 12 de diciembre de 1995, los demanda-dos, aquí recurridos, presentaron una moción de desestimación. En dicha moción se argüyó que las causas de acción originadas por las publicaciones no mencionadas en la demanda inicial ni en sus versiones enmendadas es-taban prescritas por no haber sido presentadas durante el término prescriptivo aplicable de un (1) año, según lo dis-puesto por el Art. 1868 del Código Civil, 31 L.P.R.A. see. 5298.
El Tribunal de Primera Instancia desestimó veintitrés (23) de las causas de acción, las cuales corresponden a los artículos no identificados específicamente en la demanda. Mediante un recurso de certiorari presentado el 19 de julio de 1996, la parte peticionaria presentó la controversia al Tribunal de Circuito de Apelaciones, Circuito Regional de *403San Juan, el cual emitió una resolución confirmatoria el 22 de octubre de 1996. Dicha resolución fue notificada el 7 de noviembre del mismo año.
Inconforme, la peticionaria acudió a este Tribunal me-diante una petición de certiorari presentada el 15 de enero de 1997. El recurso planteó los señalamientos de error si-guientes:
A. LAS ALEGACIONES EN UNA DEMANDA POR DIFA-MACIÓN NO ESTÁN SUJETAS A REQUISITOS ESPECIA-LES DE CONTENIDO QUE EXIJAN LA ASEVERACIÓN PARTICULAR DE LA FECHA Y EL CONTENIDO DIFAMA-TORIO LITERAL DE CADA UNA DE LAS PUBLICACIONES QUE LA ORIGINAN. EN CONSECUENCIA, LAS CAUSAS DE ACCIÓN SURGIDAS DE TODOS LOS ARTÍCULOS A QUE SE HIZO REFERENCIA GENERAL FUERON EJERCI-DAS OPORTUNAMENTE Y NO ESTÁN PRESCRITAS.
B. AUN CUANDO HUBIESE REQUISITOS ESPECIALES PROCESALES DE CONTENIDO APLICABLES A LAS ALE-GACIONES POR DIFAMACIÓN, EL REMEDIO PARA SUB-SANAR CUALQUIER DEFICIENCIA GRAMÁTICO-PROCE-SAL ES ORDENAR LA ENMIENDA O SUPLEMENTACIÓN DE LAS ALEGACIONES. BAJO CUALQUIERA DE DICHOS REMEDIOS LO ALEGADO SE RETROTRAE A LA FECHA DE RADICACIÓN DE LA DEMANDA ORIGINAL Y NO ESTÁ PRESCRITO.
C. AUN CUANDO LAS ALEGACIONES DE LA PETICIO-NARIA ADOLECIERAN DE UNA DEFICIENCIA GRAMÁTI-CO-PROCESAL INSUBSANABLE QUE ACARREA LA PRES-CRIPCIÓN DE 23 DE LAS CAUSAS DE ACCIÓN, LA PRENSA HABÍA RENUNCIADO A ESA DEFENSA AL NO PRESENTARLA OPORTUNAMENTE. PETICIÓN DE CER-TIORARI, PÁG. 11.
HH
Atendemos conjuntamente los primeros dos (2) errores señalados por entender que versan sobre la misma controversia. Estos errores proceden de la teoría de que no se requiere que una demanda por difamación identifique con particularidad la fecha ni el contenido específico de cada publicación alegadamente difamatoria. Acogiendo el *404argumento de la peticionaria, la mayoría se expresa de la manera siguiente:
Si con la demanda se hubiese pretendido presentar una causa de acción separada por cada artículo publicado, entonces podría existir un problema de prescripción respecto a los artí-culos no mencionados concretamente en la demanda original. Pero tal no es el caso aquí. La acción ante nos es por los daños causados por el efecto cumulativo de la serie de artículos. No puede haber, pues, “prescripción” de alguno de esos artículos porque lo que puede prescribir es la causa de acción, no un elemento de ésta.
De esta única causa de acción fue que se le avisó a los deman-dados mediante la demanda. Dicho aviso fue adecuado, de ma-nera que todos los artículos que componen la serie reclamada, y que fueron objeto de descubrimiento de prueba, siguen estando incluidos dentro de la reclamación ante el Tribunal de Primera Instancia y nada impide que en el juicio se pase prueba sobre ellos y sus efectos. (Enfasis en el original.) Opinión mayorita-ria, pág. 398.
La mayoría también entiende que no era oneroso para el periódico tener que defenderse de una “serie de artículos” y le impondría a los demandados en acciones de libelo la obli-gación de “cotejar sus propios archivos y verificar cuales eran todos los artículos en cuestión”. En fin, al mencionar que la demanda versaba sobre una serie de artículos, la mayoría sostiene que no existía una obligación sobre la peticionaria de incluir la fecha ni el texto particular de cada publicación.
No obstante, la mayoría hace caso omiso a que una re-clamación por difamación emerge de la publicación particular, por lo que interpretar que la señalada “serie” equi-vale a una notificación debida no persuade. La mayoría entiende que la intención del demandante es el factor de-cisivo en la determinación de que su causa de acción fue debidamente notificada. Eso es incorrecto. El factor deter-minante depende de si la causa de acción notificada en la demanda constituye una notificación razonable de lo que se le imputa al demandado para permitirle a éste decidir los pasos que habría de tomar en su defensa.
*405La opinión de la mayoría resuelve que el texto de la demanda debe ser interpretado como que en ella se recla-maba “una sola causa de acción por los daños causados por la serie de artículos”. Reconocemos que la demanda fue redactada de esa manera, pero entendemos que ese len-guaje no cumple con el nivel de notificación con el que se debe formular una imputación de difamación. La determi-nación de cuán específica debe ser la información que debe ser suministrada por un demandante contra quien alega-damente le difamó, nos lleva a la síntesis de la controver-sia que nos ocupa. Veamos.
Sabido es que una parte que persigue un remedio está requerida de presentar en su demanda sólo una alegación general. No obstante, también es axiomático que la de-manda debe contener un grado suficiente de información sobre las imputaciones, que le permita a la parte deman-dada entender la sustancia de lo que deberá defenderse. Examinemos cómo estas reglas de derecho influyen sobre el caso de autos.
Las alegaciones de una demanda tienen la función de “informar al demandado, de manera general, sobre la re-clamación que contra él se incoa”. Agosto v. Mun. de Río Grande, 143 D.P.R. 174, 178 (1997), En la exposición de las causas de acción “[s]ólo es necesario bosquejar la controversia. No se exigen fórmulas técnicas para la redac-ción de las alegaciones”. Id. Véase, también, Ortiz Díaz v. R. & R. Motors Sales Corp., 131 D.P.R. 829, 835 (1992). Al respecto, la Regla 6.1 de Procedimiento Civil expone lo si-guiente:

6.1 Solicitud de Remedio

Una alegación que exponga una solicitud de remedio, ya sea una demanda, reconvención, demanda contra coparte, o de-manda contra tercero, contendrá (1) una relación sucinta y sen-cilla de la reclamación demostrativa de que el peticionario tiene derecho a un remedio; y 2) una solicitud del remedio a que crea tener derecho. Se podrán solicitar remedios alternativos o de diversa naturaleza. (Enfasis suplido.) 32 L.P.R.A. Ap. III.
*406Expresamos en Pressure Vessels P.R. v. Empire Gas P.R., 137 D.P.R. 497, 505-506 (1994), que:
... [E]n el procedimiento civil moderno se acepta que las ale-gaciones sólo tienen una misión: notificar a grandes rasgos cuá-les son las reclamaciones y defensas de las partes. Para preci-sar con exactitud cuáles son las verdaderas cuestiones en controversia y aclarar cuáles son los hechos que deberán pro-barse en el juicio, es imprescindible recurrir a los procedimien-tos para descubrir prueba.
La Regla 61 de Procedimiento Civil, 32 L.P.R.A. Ap. III, requiere que la alegación sea “demostrativa”. En Pressure Vessels P.R. v. Empire Gas P.R., supra, expresamos que la alegación debe identificar la reclamación. Ahora bien, se ha establecido que la demanda no tiene que ser explícita en sus detalles sobre cada causa de acción.(2) Tal vez dirigidos por ese postulado, la mayoría sostiene que mencionar una serie de artículos constituye debida notificación a los de-mandados de que tendrían que defenderse de todos los ar-tículos así clasificados en la mente de la peticionaria como una serie, pero no identificados de esa manera a las partes contrarias. Respetuosamente, entendemos que la mayoría confunde la notificación de la causa de acción con la notifi-cación sobre la causa de acción.
Según lo expuesto concluimos que, una vez se identifica debidamente una causa de acción, no se requiere que el querellante desarrolle los fundamentos de los méritos de esa causa. Aunque no se requiere un alto nivel de especifi-cidad sobre los méritos de la causa de acción, ésta tiene que ser identificada debidamente. De lo contrario, la parte en la defensiva tendría que adivinar las causas que serán litigadas en su contra.
Ahora bien, en el campo de los daños y perjuicios oca-sionados por difamación, cada publicación constituye una *407causa de acción independiente. Cada artículo que haya for-mado parte de la “serie” es, por sí sólo, una causa de acción. Al respecto establecimos en Díaz Segarra v. El Vocero, 105 D.P.R. 850, 852 (1977), la vigente “regla de publi-cación única”, la cual establece que:
... [L]a edición completa del periódico, revista o libro se consi-dera una sola publicación que da lugar en caso de libelo, a una sola causa de acción, quedando la extensión del agravio, la dis-tribución y circulación como elementos valorativos de daños.
En Díaz Segarra v. El Vocero, supra, pág. 852, explica-mos que esta regla distingue nuestra jurisdicción de las estatales en el respecto de que, a diferencia de lo tradicio-nalmente reconocido en el common law, en Puerto Rico no existe “razón de pedir remedio por cada ejemplar del perió-dico vendido o entregado”. De esta manera nuestro sistema de derecho agrupa a todos los ejemplares en que se publicó un artículo alegadamente difamatorio dentro de una misma causa de acción legal. La “regla de publicación única” fue adoptada para proteger la dignidad humana y el derecho a la intimidad de ataques abusivos, sin llegar a menoscabar la libertad de prensa. Id.
Expandimos la definición de la “regla de publicación única” en Ojeda v. El Vocero de P.R., 137 D.P.R. 315, 331 (1994), cuando allí señalamos:
La regla de la publicación única la adoptamos en Díaz Segarra v. El Vocero, 105 D.P.R. 850 (1977), con un propósito específico. Allí expresamos que rechazábamos la regla del common law de causa de acción múltiple, que reconoce una razón de pedir remedio por cada ejemplar de un periódico vendido o entregado que contuviera una imputación libelosa, debido a que consideramos que la protección de la dignidad contra ataques abusivos y el derecho a la intimidad son factibles sin acudir a remedios que puedan resultar en mengua y erosión de la liber-tad de prensa. Id., págs. 851-852. Sin embargo, la adopción de esta regla no puede extenderse de forma tal que menoscabe otros derechos reconocidos por nuestro ordenamiento. Véase, también, Galib Frangie v. El Vocero de P.R., 138 D.P.R. 560 (1995).
*408Por un lado, como este tribunal ha resuelto, cada publi-cación constituye una causa de acción. Por el otro, el con-cepto de que cada publicación constituye una causa re-quiere que la parte reclamante identifique cada publicación mediante la exposición característica que la distinga, ya sea mediante el señalamiento de su fecha de publicación o por otras medidas. El alcance de la doctrina, según este Tribunal ha dispuesto, debería hoy llevarlo a denegar que una parte demandante pueda listar específi-camente unos artículos en su demanda para luego intentar incluir otras causas de acción no especificadas más allá de su referencia a la frase “serie de artículos”. Es preferible, en este tipo de litigio, una regla de derecho que exija una especificación particular de cada publicación que consti-tuye una causa de acción. Con ese propósito, para que sea eficaz en cumplir con los requisitos del debido proceso de ley que protegen a los demandados, una demanda por difamación como la de autos debe contener, por lo menos, la fecha de cada artículo, aunque el recuento específico del lenguaje alegadamente difamatorio de cada uno de éstos puede surgir durante el descubrimiento. De otra manera, la parte demandada no sabría sobre qué debe indagar en el proceso de descubrimiento de prueba y la materia sobre la cual deberá defenderse. Ante estas consideraciones, la re-ferencia críptica en la demanda a una “serie de artículos” no constituye una advertencia suficientemente clara a los demandados de que se les imputaba difamación por todos los artículos alusivos a la demandante, o en que consistía la difamación en cada uno de éstos.
Conscientes de que cada publicación constituye una causa de acción independiente, la cual debe ser identifi-cada en la demanda o alegación, la referencia en la de-manda instada por la peticionaria a una “serie” de artícu-los no interrumpió el término prescriptivo.(3) Resolvimos *409en Garcia Aponte et al. v. E.L.A. et al., 135 D.P.R. 137, 12 (1994), que:
... [L]a prescripción extintiva es una norma de derecho sus-tantivo regida por las disposiciones del Código Civil de Puerto Rico y constituye una forma de extinción de los derechos, dada la inercia de la relación jurídica durante un periodo de tiempo determinado. El transcurso del periodo de tiempo establecido por ley, sin que el titular del derecho lo haya reclamado, da lugar a la presunción legal de abandono de éste lo que junto a la exigencia de la seguridad jurídica —que en aras del interés general precisa dotar de firmeza las relaciones jurídicas— cons-tituyen los fundamentos básicos de la prescripción extintiva.
En esa ocasión expresamos, además, que:
... [P]or ser la prescripción un fenómeno fundamentado en la inercia o inactividad del titular que nos permite presumir el abandono del derecho, si tal inactividad cesa, no opera la pres-cripción al faltar uno (1) de sus requisitos. La interrupción de la prescripción se fundamenta en la actividad o ruptura de aque-lla inercia. El acto interruptivo representa la manifestación in-*410equívoca de una voluntad contraria al mantenimiento de la si-tuación inerte manifestada ésta con anterioridad a que el plazo de deliberación se agote. (Enfasis suplido.) García Aponte et al. • v. E.L.A. et al., supra, pág. 143.
A ese respecto, dispusimos en Galib Frangie v. El Vocero de P.R., supra, pág. 567, que:
... [l]a prescripción del derecho es lo excepcional al ser su ejercicio o conservación lo normal, por lo que el ordenamiento jurídico potencia el ejercicio y la conservación de los derechos mediante la utilización de los medios interruptivos de la prescripción. (Escolio omitido.)
Aplicando la doctrina esbozada al caso de autos, ya que cada artículo constituye una causa de acción que debe ser identificada adecuadamente por la parte demandante, la alusión de la peticionaria a una serie de artículos no tuvo un efecto interruptivo en cuanto a la prescripción de éstos como causas de acción.
Por las razones expuestas, acogeríamos el argumento de los recurridos de que la doctrina de única publicación tiene una aplicación “bidirectional” sobre el proceso de comenzar una acción. Correspondientemente, entendemos que las causas de acción no identificadas de forma razonable en las demandas han prescrito. Este criterio queda confirmado por la jurisprudencia estadounidense que se ha expresado sobre esta controversia(4) Nos persuade en particular lo resuelto por la Corte Superior del estado de Nueva Jersey en Miele v. Rosenblum, 603 A.2d 43 (1991). En ese caso el demandante instó una acción de difamación el 24 de junio de 1988 contra el editor de un periódico comunitario. La demanda señalaba sólo dos (2) publicaciones: la de 31 de *411mayo de 1988 y la de 11 de junio de 1988. La demanda fue enmendada el 4 de abril de 1989 para incluir una causa de acción de que el demandado había actuado maliciosamente y había continuado publicando materiales difamatorios. Esa segunda versión de la demanda carecía de señala-mientos sobre otras fechas de publicación, haciendo refe-rencia sólo a las dos (2) aludidas. El tribunal de instancia correspondiente encontró que una alegación general sobre las publicaciones posteriores, hecha en la demanda enmen-dada, no está sujeta al término prescriptivo, ya que la de-manda enmendada hacía referencia a que el demandado había continuado publicando cierto material difamatorio. Id., pág. 45. El tribunal apelativo revocó ese dictamen, ex-presándose al respecto de la manera siguiente:
The record indicates that there were other articles which plaintiff wished include (sic) in the litigation. ... [Tjhose articles were never pleaded and, respecting a majority of them, the statute of limitations had passed at the time of the May 1991 summary judgement motion hearing. Miele v. Rosenblum, supra, págs. 44-45.
En su resolución de la controversia, ese tribunal apela-tivo persuasivamente adoptó la norma de derecho si-guiente:
We are satisfied that plaintiff’s complaint for libel, having failed to specify any but the first two articles, limited plaintiffs cause of action to them, and rendered any future complaint subject to the relevant statute of limitations. Miele v. Rosenblum, supra, pág. 46.
Convencidos de nuestra posición, y habiéndola confir-mado con la experiencia de otras jurisdicciones, nos pre-ocupa el precedente que hoy establece la mayoría. Es cons-ternante que una parte demandante en una acción por difamación cuente con la capacidad de someter a la parte demandada a una cascada de causas de acción sin tener que identificarlas debidamente. Nos preocupa el efecto que *412esto pueda tener sobre la libertad de prensa, en casos como el de instancia, que involucran figuras públicas.(5)
*413i — I > — l H — I
Para fundamentar su parecer, la mayoría en su opinión entiende, además, que la peticionaria fue “diligente y de-mostró su interés en reclamar los daños supuestamente causados por la serie de artículos” (énfasis en el original) Opinión mayoritaria, pág. 395; que la peticionaria instó su reclamación sobre difamación de una manera tan expedita que no existe un problema de inercia en este caso, y que si El Vocero consideraba insuficientes las alegaciones de la demanda, esa parte contaba con la oportunidad de solici-tarle a la parte demandante que especificara a cuáles actos negligentes se refería en su reclamación. La mayoría en-tiende que al el periódico no solicitar la adición de las diferentes causas de acción que habrían de ser imputadas en su contra, aceptó poder defenderse de todos los artículos publicados que la peticionaria entendía que le difamaron pero que nunca mencionó. Por los fundamentos discutidos, ese resultado nos parece ilógico e irrazonable.
Por otro lado, la mayoría refugia su argumento en que los artículos que no fueron presentados como causas de acción fueron de todas maneras identificados por los recu-rridos durante el descubrimiento de prueba. Se arguye en la opinión de la mayoría que sí fueron identificados en la demanda y sus versiones posteriores constituían sólo ejem-plos indicativos del mensaje libeloso. Primero, debemos se-ñalar que, luego de examinar detenidamente las deman-das, somos del criterio que los artículos mencionados no eran ilustraciones, sino causas de acción debidamente formuladas. Segundo, manténgase en mente que la eviden-cia desarrollada durante un descubrimiento de prueba no constituye una causa de acción hasta que ésta no sea pre-sentada como una alegación en la cual se persiga un reme-dio, según lo dispuesto por la Regla 5.1 de Procedimiento Civil, 32 L.P.R.A. Ap. II.
*414IV
En cuanto al tercer señalamiento de error, nos parece claro que las partes recurridas nunca renunciaron a la de-fensa de prescripción.
La Regla 6.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que la prescripción es una defensa afirmativa que queda renunciada si no se plantea oportunamente. Véanse: Texaco P.R., Inc. v. Díaz, 105 D.P.R. 248, 250 (1976); Epifanio Vidal, Inc. v. Suro, 103 D.P.R. 793, 794-795 (1975), y Ramos v. Trans Oceanic Ins. Co., 103 D.P.R. 298, 300 (1975).
Ese precepto del derecho requiere que determinemos el momento en el cual las partes recurridas advinieron al co-nocimiento de que los artículos no identificados en las de-mandas serían formulados en el juicio como causas de acción. Es desde ese momento que comenzó a correr el tér-mino razonable con que contaba esa parte para levantar la defensa de prescripción. Esto, tomando en cuenta lo dis-puesto en la Regla 5.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, que dispone:

REGLA 5. LAS ALEGACIONES PERMITIDAS


5.1. Alegaciones

Las alegaciones permitidas serán una demanda y una contes-tación; una reconvención y una réplica a la misma; una de-manda contra coparte y una contestación a la misma; una de-manda contra tercero, si una persona que originalmente no era una de las partes es emplazada de acuerdo con lo dispuesto por la Regla 12; y una contestación de dicho tercero si éste hubiere sido emplazado. No se permitirá ninguna otra alegación, pero el tribunal podrá exigir que se presente una réplica a una con-testación o una contestación de tercero.
Del expediente del caso se desprende que no fue hasta el 11 de diciembre de 1995 que la parte demandante, en el Informe de Conferencia Con Antelación al Juicio, expuso que su teoría del caso incumbía la publicación de cuarenta y dos (42) artículos y no sólo los diecinueve (19) identifica-*415dos en las diferentes versiones de su demanda. En ese in-forme esa parte indicó que los cuarenta y dos (42) artículos serían parte de su prueba documental.
Las partes recurridas presentaron ese mismo día su contestación a la segunda demanda enmendada, inclu-yendo la cuestión de prescripción de los artículos no iden-tificados debidamente en la demanda. Esa parte posterior-mente, el 12 de diciembre de 1995, presentó su Moción Solicitando Orden In Limine y Desestimación por Prescripción.
Con razonable prontitud, las partes recurridas presen-taron la defensa de prescripción. Así lo hicieron luego de advenir, al conocimiento a través del Informe de Conferen-cia Con Antelación al Juicio, de que la parte demandante, aquí peticionaria, pretendía utilizar los artículos nunca mencionados explícitamente en sus demandas como causas de acción.
V
Recuérdese que el periodismo es el arte de informar la noticia. Ese es un proceso que requiere el mayor cuidado para salvaguardar y trasmitir la verdad. La percepción que un periódico o sus periodistas tengan sobre una misma noticia ciertamente puede variar. Nótese que dos (2) artí-culos pueden presentar reportajes diametralmente distin-tos, aunque versen sobre el mismo tema. Los artículos pue-den enfatizar sobre diferentes aspectos de la noticia, o contener una perspectiva subjetiva sobre lo acontecido, o causar una impresión diferente en la mente de cada lector. Además, un mismo periódico puede publicar una serie de artículos, varios que difamen a una parte mientras que otros no lo hacen. Desde el tono hasta el nivel de profundi-dad con el que se examina y se expone lo cubierto, cada artículo es sustancialmente distinguible de otro, aunque todos sean publicados por el mismo periódico y se refieran *416a la misma persona o a un mismo tema. Por lo tanto, una parte que demanda por difamación tiene que alegar espe-cíficamente cuáles artículos son difamatorios.
Por los fundamentos expuestos, confirmaríamos la Re-solución del Tribunal de Circuito de Apelaciones y disenti-mos de la opinión mayoritaria.

 El 25 de febrero de 1994 la peticionaria presentó una versión enmendada de su demanda en la que hizo referencia a los artículos identificados en la primera; allí también se aludió a una causa de acción emergente de un artículo adicional. La peticionaria enmendó la demanda una segunda vez, el 13 de septiembre de 1995; en esa versión se incluyeron los artículos de la primera demanda, más otros dos (2) artículos.


 En Clemente v. Depto. de la Vivienda, 114 D.P.R. 763 (1983), este Tribunal dispuso que no procede la desestimación definitiva de una demanda por dejar expo-ner en ésta hechos que justifiquen la concesión de un remedio, si dicha demanda es susceptible de ser enmendada.


 Nótese que la peticionaria nunca enmendó su demanda, una tercera vez, para elevar a causas de acción los artículos que actualmente quedaron prescritos.
*409A1 respecto dispone la Regla 13.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III:

“REGLA 13. ALEGACIONES ENMENDADAS Y SUPLEMENTARIAS


“13.1. Enmiendas

“Cualquier parte podrá enmendar sus alegaciones una vez en cualquier mo-mento antes de habérsele notificado una alegación respondiente, o si su alegación es de las que no admiten alegación respondiente y el pleito no ha sido señalado para juicio, podrá de igual modo enmendarla en cualquier fecha dentro de los veinte (20) días de haber notificado su alegación. En cualquier otro caso las partes podrán en-mendar su alegación únicamente con permiso del tribunal o mediante el consenti-miento por escrito de la parte contraria; y el permiso se concederá liberalmente cuando la justicia así lo requiera. Una parte notificará su contestación a una alega-ción enmendada dentro del tiempo que le restare para contestar la alegación original o dentro de veinte (20) días de notificársele la alegación enmendada, cualquiera de estos plazos que fuere más largo, a menos que el tribunal de otro modo lo ordenare.”
También es relevante lo que dispone la Regla 13.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III:

“13.3. Retroactividad de las enmiendas

“Siempre que la reclamación o defensa expuesta en la alegación enmendada surgiere de la conducta, acto, omisión o evento expuesto de la alegación original, las enmiendas se retrotraerán a la fecha de la alegación original. Una enmienda para sustituir la parte contra la cual se reclama se retrotraerá a la fecha de la alegación original si, en adición a cumplirse con el requisito anterior, la parte que se trae mediante enmienda (1) tuvo conocimiento de la causa de acción pendiente, de tal suerte que no resulta impedido de defenderse en los méritos, y (2) de no haber sido por un error en cuanto a la identidad del verdadero responsable, la acción se hubiera instituido originalmente en su contra.”


 La regla de publicación única fue adoptada originalmente para distinguir la doctrina vigente en nuestra jurisdicción de la utilizada por el common law, en cuanto a que no es la cantidad de ejemplares sino el hecho de su publicación la que consti-tuye una causa de acción. No obstante, entendemos que no debemos menospreciar la experiencia que pueden ofrecer esas jurisdicciones sobre qué tipo de información debe ofrecerse a la parte demandada, en una acción de difamación, sobre las impu-taciones instadas en su contra.


 En acciones por difamación y libelo, si el demandante es una figura privada, éste debe probar que las expresiones fueron hechas de manera negligente y si, por el contrario, se tratara de una figura pública o un funcionario público, el demandante deberá probar que las expresiones fueron producto de la malicia real del demandado. Véanse: Padilla et al. v. WKAQ Radio, 140 D.P.R. 178 (1996); Oliveras v. Paniagua Diez, 115 D.P.R. 257, 262 (1984); Ocasio v. Alcalde Mun. de Maunabo, 121 D.P.R. 37, 61-62 (1988); Méndez Arocho v. El Vocero de P.R., 130 D.P.R. 867 (1992).
La determinación de si una persona es una “figura pública” es una cuestión de derecho. Garib Bazain v. Clavell, 135 D.P.R. 475 (1994); Oliveras v. Paniagua Diez, supra, págs. 269-270, y García Cruz v. El Mundo, 108 D.P.R. 174, 183 (1978). Hemos señalado los siguientes rasgos peculiares de la figura pública: “1) especial prominen-cia en los asuntos de la sociedad, 2) capacidad para ejercer influencia y persuasión en la discusión de asuntos de interés público y 3) participación activa en la discusión de controversias públicas específicas con el propósito de inclinar la balanza en la reso-lución de las cuestiones envueltas.” Garib Bazain v. Clavell, supra, págs. 482-483, citando a Torres Silva v. El Mundo, Inc., 106 D.P.R. 415, 422 (1977). Al determinar si una persona es una figura privada o pública hemos considerado como “eje crítico” la importancia e interés público del asunto o controversia de que se trate. Zequeira Blanco v. El Mundo, Inc., 106 D.P.R. 432 (1977). En Pueblo v. Olivero Rodríguez, 112-D.P.R. 369, 375 (1982), al utilizar el interés público involucrado como método eva-luativo para decidir si el demandante cualificaba como figura pública o privada, expresamos:
“... [LJa noción de figura pública está estrechamente vinculada —por razón de la posición oficial, poder o envolvimiento en los asuntos públicos— a la adquisición de relieve, prominencia, fama o notoriedad especial o general en la comunidad que, como corolario, de modo significativo le permite de ordinario a una persona cierto acceso a los medios efectivos de comunicación para exponer, adelantar y debatir sus puntos de vista ante la opinión pública, y como resultado corre el riesgo de estar más expuesta al escrutinio, atención e interés público en contraste con un ciudadano privado.”
Nótese, además, que la peticionaria se desempeñaba como fiscal durante el reportaje alegadamente difamatorio. Al respecto, la Corte Suprema federal en Rosenblatt v. Baer, 383 U.S. 75, 85 (1966), delineó los contornos del término “funciona-rio público” al resolver que:
“... It is clear ... that the ‘public official’ designation applies at the very least to those among the hierarchy of government employees who have, or appear to the public to have, substantial responsibility for or control over the conduct of governmental affairs.” (Escolio omitido.)
Hemos rechazado que la libertad de prensa, protegida a su vez mediante el requisito de malicia real, solamente cobije la publicación de informaciones correctas; así como hemos resuelto que el propósito de la garantía constitucional es mantener un clima abierto para la discusión franca y vigorosa de los asuntos de interés público y de la conducta y ejecutoria de los funcionarios públicos, por lo que la libertad de prensa incluye tanto la manifestación veraz como la incorrecta. Véase Garib Bazain v. Clavell, supra, pág. 485, y casos allí citados. Véase, también, New York Times Co. v. Sullivan, 376 U.S. 254 (1964).